        Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 1 of 86




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                    15 Crim. 229 (PAE)
                        -v-
                                                                          ORDER
 THOMAS HOEY, JR.,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached pro se motion and supplemental motion for

compassionate release from defendant Thomas Hoey, Jr. The Court asks Mr. Hoey’s most recent

CJA counsel, Kelley Sharkey, to submit a memorandum in support of Mr. Hoey’s motion, and to

the extent necessary, reappoints Kelley Sharkey to represent Mr. Hoey for this purpose. This

memorandum is due March 22, 2021. The Government’s response is due March 29, 2021. The

Court does not invite a reply.

       SO ORDERED.


                                                         PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: March 1, 2021
       New York, New York
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 2 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 3 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 4 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 5 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 6 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 7 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 8 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 9 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 10 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 11 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 12 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 13 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 14 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 15 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 16 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 17 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 18 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 19 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 20 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 21 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 22 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 23 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 24 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 25 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 26 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 27 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 28 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 29 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 30 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 31 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 32 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 33 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 34 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 35 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 36 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 37 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 38 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 39 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 40 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 41 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 42 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 43 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 44 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 45 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 46 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 47 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 48 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 49 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 50 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 51 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 52 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 53 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 54 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 55 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 56 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 57 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 58 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 59 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 60 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 61 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 62 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 63 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 64 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 65 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 66 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 67 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 68 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 69 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 70 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 71 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 72 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 73 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 74 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 75 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 76 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 77 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 78 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 79 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 80 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 81 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 82 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 83 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 84 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 85 of 86
Case 1:15-cr-00229-PAE Document 138 Filed 03/01/21 Page 86 of 86
